DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Sabry (US 20140098371 A1).
Regarding claim 1, Sabry discloses and shows (paragraphs: 0038; 0065; Figs. 1, 8A-8G) an interferometer element for use in a spectrometer (100), comprising: a micromechanical Fabry-Perot filter element (paragraph: 0021; Fig. 8C), which has at least a first mirror element (806), (Since Sabry discloses in paragraph 0065 that “ the fiber end 806 can be coated with a dielectric or thin metallic material to improve reflectivity” it meets the limitation of 806 being a mirror) a second mirror element (825), and a third mirror element (820), wherein each of the first mirror element, the second mirror element, and the third mirror element are arranged in series in an optical path of the interferometer element, (as can be seen from Fig. 8C) and at least one of a first distance between the first and second mirror elements, and a second distance between the second and third mirror elements is modifiable (since Sabry discloses about having an actuator that is coupled with one movable elements to cause a displacement of the at least one moveable element to vary the optical path, it meets the limitation of the distances between the mirrors being modifiable.) (Col. 9, claim 1: lines 7-9). 
	
	Regarding claim 2, Sabry teaches the interferometer element as claimed in claim 1, in which at least one of a first material of the first mirror element (806) (paragraph 0021; the fiber end 806 can be coated with a dielectric or thin metallic material to improve its reflectivity to a given value. In another embodiment, an uncoated fiber end 806 is used to produce a low finesse FP interferometer) differs from a second material of the second mirror (the dielectric material 825) element such that the first mirror element and the second mirror element have different dispersions of a phase jump during a first reflection, and the second material of the second mirror element differs from a third material of the third mirror element (the end dielectric mirror 820 may be made of dielectric material and non-metallized), such that the second mirror element and the third mirror element have different dispersions of a phase jump during a second reflection ([0065], [0067]). (Since Sabry discloses that 806 can be made of either dielectric or thin metallic material and 820 can be made of dielectric or non-metallized material and that 825 can be made of dielectric material, it is implicitly disclosed that each of the mirrors (806), (820) and (825) can be made of different materials; therefore different materials will inherently have different dispersions which will lead to different dispersions of a phase jump when light reflects off them). 

	Regarding claim 3, Sabry teaches the interferometer element as claimed in claim 2, in which at least one of the first, second, and third material is a metallic or metal-containing material, and differs with respect to the refractive index from the other of the first, second, and third material ([0065]) (Since the materials are different, they will inherently have different indices of refraction) 
	Regarding claim 4, Sabry teaches the interferometer element as claimed in claim 1, further comprising: a control unit (a MEMS actuator) for configured to electrically control modification of the at least one of the first and second distance, wherein the control unit is configured to cyclically repeat the modification of the at least one of the first and second distance( Sabry teaches that the control unit (MEMS actuator) causes a displacement of at least one moveable element (mirror 820) to vary the optical path, which causes distance change between mirrors, and fig. 8C shows 820 moving left and right, as indicated by the double arrow; it is implicitly disclosed that the modification of distance is repeated cyclically) ([0039],[0049]).

	Regarding claim 5, Sabry teaches the interferometer element as claimed in claim 4, in which the control unit (the actuator (e.g., a MEMS actuator), which causes a displacement of the at least one moveable element to vary the optical path) is configured to modify the at least one of the first and second distance at least one of electrostatically, piezoelectrically, and magnetically ([0039]; [0049]).

	Regarding claim 8, Sabry teaches the interferometer element as claimed in claim 1, in which the micromechanical Fabry-Perot filter element is designed such that an object (sample under test) that is examined using the interferometer element is positioned between at least one of the first and second mirror element, and between the second and third mirror element (Fig. 9, [0043]). (since Sabry discloses that the sample under test can be placed anywhere it implicitly reads on the claimed limitation) 
	
	Regarding claim 9, Sabry teaches the interferometer element as claimed in claim 1, further comprising: a spectral filter element (1610) configured to at least one of attenuate, and block a transmission of light of a predetermined wavelength range through the interferometer element (Fig. 16, [0083]). 

	Regarding claim 10, Sabry teaches the interferometer element as claimed in claim 1, further comprising: at least a fourth mirror element, (940) which is arranged in the optical path in series with respect to the first (934), second (936), and third (938) mirror elements, and wherein a third distance between the third and fourth mirror elements is modifiable ([0073], At least one of the auxiliary dielectric mirrors may be movable and attached to an actuator. In other embodiments, multiple dielectric mirrors are attached to the same actuator or different actuators to extend the resolution., figs. 8-10). 
	Regarding claim 11, Sabry discloses and shows (paragraphs: 0038; 0065; Figs. 1, 8A-8G)  a spectrometer (100) comprising: an interferometer element including a micromechanical Fabry-Perot filter element (paragraph: 0021; Fig. 8C), which has at least a first mirror element (806), ), (Since Sabry discloses in paragraph 0065 that “ the fiber end 806 can be coated with a dielectric or thin metallic material to improve reflectivity” it meets the limitation of 806 being a mirror)  a second mirror element (825), and a third mirror element (820), wherein each of the first mirror element, the second mirror element, and the third mirror element are arranged in series in an optical path of the interferometer element, and at least one of a first distance between the first and second mirror elements, and a second distance between the second and third mirror elements is modifiable (since Sabry discloses about having an actuator that is coupled with one movable elements to cause a displacement of the at least one moveable element to vary the optical path, it meets the limitation of the distances between the mirrors being modifiable.) (Col. 9, claim 1: lines 7-9); a light source (210) configured to provide a light beam through the interferometer element; and a detector (250) configured to capture output light emerging from the spectrometer ([0043], Figs.1, 2).
	Regarding claim 12, Sabry  the spectrometer as claimed in claim 11, in which the detector has a plurality of detector elements (many small detectors (pixels)) that are at least one of configured for light of different wavelength ranges (light from a broadband source), and in which the light source is designed for the non-modulatable output of light ([0007], [0009], [0039], Abstract).

	Regarding claim 13, Sabry teaches (paragraphs: 0038; 0065; Figs. 1, 8A-8G) a method for operating an interferometer comprising: providing an interferometer element including a micromechanical Fabry-Perot filter element (paragraph: 0021; Fig. 8C), which has at least a first mirror element (806), (Since Sabry discloses in paragraph 0065 that “ the fiber end 806 can be coated with a dielectric or thin metallic material to improve reflectivity” it meets the limitation of 806 being a mirror) a second mirror element (825), and a third mirror element (820), wherein each of the first mirror element, the second mirror element, and the third mirror element are arranged in series in an optical path of the interferometer element, and at least one of a first distance (d1) between the first and second mirror elements, and a second distance (d2) between the second and third mirror elements is modifiable (since Sabry discloses about having an actuator that is coupled with one movable elements to cause a displacement of the at least one moveable element to vary the optical path, it meets the limitation of the distances between the mirrors being modifiable.) (Col. 9, claim 1: lines 7-9); modifying at least one of the first distance and the second distance to obtain output light (paragraph 0040, Fig. 1); and at least one of detecting (by an optical detector 70), and analyzing (by a signal processor 90) output light emerging from the interferometer element (Figs.1, 8, [0007] [0038], [0040]).
	Regarding claim 14, Sabry teaches the method as claimed in claim 13, wherein modifying the at least one of the first distance and the second distance and the at least one of detecting and analyzing the output light is controlled by executing a computer program ([0041], [0095], fig. 1).

	

Regarding claim 15, Sabry teaches the method as claimed in claim 14, wherein the computer program is stored on a machine readable storage medium [0041].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sabry (US 20140098371 A1) in view of Sato (US 20040008438 A1).
Regarding claim 6, Sabry teaches the interferometer element as claimed in claim 4, in which the control unit is configured to modify the at least one of the first and second distance in response to a read distance signal (implicite in the case) [0049], except wherein at least one of the read distance signal represents at least one of a current first and a second distance, and the control unit is configured to set a maximum transmission of light through the micromechanical Fabry-Perot filter element by way of the modification. 
However, Sato teaches an interferometer wherein at least one of the read distance signal represents at least one of a current first and a second distance, and the control unit is configured to set a maximum transmission (As a result of controlling the respective cavity gaps, only those wavelengths that match the cavity gaps out of WDM light 310 can be selectively transmitted, so that a transmitted light beam 311 is obtained) of light through the micromechanical Fabry-Perot filter element by way of the modification ([0054], [0060]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sabry by incorporating the teaching of Sato to have at least one of the read distance signal representing at least one of a current first and a second distance, and the control unit configured to set a maximum transmission of light through the micromechanical Fabry-Perot filter element by way of the modification. Doing so would provide better optical performance.

	As of claim 7, Sabry teaches the interferometer element as claimed in claim 1, but fails to teach in which at least one of spring tensions and spring elasticities of the first, second, and third mirror element of the micromechanical Fabry-Perot filter element differ.
However, Sato teaches an interferometer element , in which at least one of spring (106a, 106b) tensions and spring elasticities of the first, second, and third mirror (a plurality of optical multilayer films 100 to 103; the optical multilayer film may be constituted in any way as long as it has the function of a semi-permeable mirror) element of the micromechanical Fabry-Perot filter element  differ (It would be obvious to make 105a and 105b different) (Abstract,[0016], [0048], [0051] [0085], fig. 1).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Sabry by incorporating the teaching of Sato to have the interferometer element, in which at least one of spring tensions and spring elasticities of the first, second, and third mirror element of the micromechanical Fabry-Perot filter element to differ. Doing so makes the modification of distance between mirrors technologically easy.
Conclusion
While not available as prior art due to its publication and filing date, the examiner notes US Patent 11,243,159 to Palinski et al. teaches that the phase shift of a material is a function of the dispersion of each particular material of the reflectors of an interference cavity (see Col. 6, line 56 - Col. 7, line 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED DOUMBIA whose telephone number is (571)272-8266. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED DOUMBIA/Examiner, Art Unit 2877                                                                                                                                                                                                        




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877